         Case 1:18-cv-00942-TJK-DAR Document 25 Filed 09/27/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELECTRONIC PRIVACY INFORMATION CENTER

                Plaintiff,

          v.                                                        Civ. Action No. 18-942 (TJK)

 FEDERAL TRADE COMMISSION

                Defendant.


                                    JOINT STATUS REPORT

         Defendant Federal Trade Commission (“FTC”) jointly with Plaintiff Electronic Privacy

Information Center (“EPIC”) and Intervenor Facebook, Inc., by and through undersigned

counsel, respectfully submit this joint status report pursuant to the Court’s August 28, 2019,

Order.

         The parties report as follows:

         This case concerns a Freedom of Information Act (“FOIA”) request that EPIC sent to the

FTC on March 20, 2018, requesting disclosure of (1) the 2013 Facebook Assessments; (2) the

2015 Facebook Assessments; (3) the 2017 Facebook Assessments; (4) all records concerning the

person(s) approved by the FTC to undertake the Facebook Assessments; and (5) all records of

communications between the FTC and Facebook regarding the Facebook Assessments (“EPIC’s

FOIA Request”). Compl. ¶ 26.

         The parties respectfully report to the Court as follows:

         Defendant completed its processing of responsive records on October 19, 2018. All

parties agree that the substantive issues in the action are now resolved, leaving only the issue of

potential fees and costs to be addressed.
       Case 1:18-cv-00942-TJK-DAR Document 25 Filed 09/27/19 Page 2 of 2




       The parties now seek to attempt settlement of fees and costs in this matter. Accordingly,

the parties request a period of thirty days to negotiate a settlement. The parties propose that the

Court direct the FTC and EPIC to file a Joint Status Report on or before October 27, 2019, to

update the Court on the status of the parties’ settlement discussions and to propose a schedule for

any further proceedings, if necessary.

       Dated: September 27, 2019                      Respectfully Submitted,


 Marc Rotenberg, D.C. Bar # 422825                    JESSIE K. LIU, DC Bar # 472845
 EPIC President and Executive Director                United States Attorney

 /s/ Alan Butler                                      DANIEL F. VAN HORN, DC Bar # 924092
 Alan Butler, D.C. Bar # 1012128                      Chief, Civil Division
 EPIC Senior Counsel
 butler@epic.org
                                                By:                                    /s/
 ELECTRONIC PRIVACY
 INFORMATION CENTER                                   W. MARK NEBEKER, D.C. Bar #396739
 1718 Connecticut Avenue, N.W.                        Assistant United States Attorney
 Suite 200                                            555 Fourth Street, N.W.
 Washington, D.C. 20009                               Washington, D.C. 20530
 (202) 483-1140 (telephone)                           (202) 252-2536
 (202) 483-1248 (facsimile)                           mark.nebeker@usdoj.gov

                                                      for Defendant FTC
For Plaintiff


GIBSON, DUNN & CRUTCHER, LLP
By: /s/ Joshua S. Lipshutz
Joshua S. Lipshutz (D.C. Bar No. 1033391)
jlipshutz@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539

Attorneys for Intervenor Facebook, Inc.



                                                 2
